Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.

Claim Status
Claims 10, 37-39, 43-44, 48 and 49-50 are pending. Claims 37, 44, 48 and 50 are being examined in this application. In the response to the restriction requirement, Applicants elected caspase-1 antibody and intestinal epithelial cell. Claims 10, 38-39, 43 and 49 are withdrawn as being drawn to a nonelected species.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 37, 44, 48 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thielemans et al. (WO 2008/043566) in view of Doi et al. (US 2007/0111934).
Thielemans et al. teach an in vitro method for detecting and/or monitoring IBS in a subject, said method comprising: (a) determining, in a biological sample of said subject, the level of gene transcription of an IBS molecular signature gene (IBS-MSG), wherein said IBS-MSG is selected from the group consisting of IBSl, COPl, PSME2, F13A1, NCF4, CSFRl, M160, KCNS3, LYZ, MS4A4A, HELLS, FRC4, MCM5, TAP2, LRAP, DTL, VSIG2, VSIG4 and MUC20; (b) comparing the level of gene transcription with the level of gene transcription in a normal control sample; and (c) determining the presence of IBS and/or its status based on the result from step (b) (claim 1).
Thielemans et al. further teach the level of gene expression is determined using an array of oligonucleotide probes that bind to caspase-1 (claim 5; page 60, Tables 1-2).
Thielemans et al. also teach that step (a) further includes determining the level of gene transcription of at least one, two, three or more genes known as an IBS marker, in particular selected from the group consisting of CASP1, FCGR2A and CKB (claim 5), and additionally teach that a particular advantage of these expression markers is that there is a strong correlation between the expression of particular genes and the occurrence of IBS, and that these expression patterns have a predictive value (page 23, lines 29-32).

Thielemans et al. also teach that the level of gene transcription is determined at the protein level (claim 11), wherein the protein level is determined using an antibody that binds to an IBS-MSG protein (claim 12).
Thielemans et al. further teach that the biological sample is colon biopsy (i.e. the large intestine) (page 6, lines 13-14).
Thielemans et al. do not teach that an increase in caspase-1 protein is indicative of IBS.
Doi et al. teach that caspase-1 activity is enhanced in various inflammatory diseases, for example, sepsis, inflammatory bowel disease, and rheumatic disorder (para [0002]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the instantly claimed method because Thielemans et al. teach a method for detecting and/or monitoring IBS in a subject, comprising: determining, in a biological sample of the subject, the level of gene transcription of an IBS molecular signature gene (IBS-MSG), wherein the level of gene transcription is determined at the protein level, and wherein the protein level is determined using an antibody that binds to an IBS-MSG protein, and Doi et al. teach that caspase-1 activity is enhanced in various inflammatory diseases, for example, sepsis, inflammatory bowel disease, and rheumatic disorder.

With respect to claim 44, the levels of caspase-1 expression in the patient are inherent to the patient.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37, 44, 48 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10663473. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same method.
‘473 teaches a method of identifying a status of a mucosal intestinal epithelial barrier in a patient afflicted with one or more symptoms of inflammatory bowel disease, comprising the steps of: analyzing the status of a mucosal intestinal epithelial barrier of said patient, and identifying the mucosal intestinal epithelial barrier status as mild or 
	‘473 also teaches that the amount of activated caspase can be determined by staining a sample (e.g., a biopsy sample) from the patient with a detectably labeled antibody that specifically binds to an activated caspase molecule (e.g., activated caspase 1 or activated caspase 3) (column 9, lines 31-35). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658